Exhibit 21 Subsidiaries of the Registrant State or Province of Formation North American Subsidiaries MTS Testing Systems (Canada) Ltd. Ontario International Subsidiaries MTS Holdings France, SARL France MTS Sensor Technologie und Verwaltungs-GmbH Germany MTS Automotive Sensors GmbH Germany MTS Sensor Technologie GmbH and Co. KG Germany MTS Systems SAS France MTS Systems GmbH Germany MTS Systems Ltd. United Kingdom MTS Systems Norden AB Sweden MTS Systems Srl Italy MTS Japan Ltd. Japan MTS Korea, Inc. Korea, Republic of MTS Sensors Technology K.K. Japan MTS Systems (China), Inc. Minnesota MTS Systems (Hong Kong), Inc. Minnesota MTS Systems Switzerland GmbH Switzerland MTS Systems (China) Co., Ltd. China, People’s Republic of
